EXHIBIT 10.1

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

 

THIS AMENDMENT, dated as of the 29th day of September, 2005, by and between
Amerigon Incorporated, a Michigan corporation (herein called “Company”) and
Comerica Bank, a Michigan banking corporation (herein called the “Bank”);

 

WITNESSETH:

 

WHEREAS, Company and Bank desire to amend that certain Credit Agreement dated as
of November 14, 2002, entered into by and between Company and Bank, as amended
by four amendments (hereinafter called “Agreement”) and the Revolving Credit
Note (as defined in the Agreement);

 

NOW, THEREFORE, it is agreed that the Agreement is amended as follows:

 

The first sentence of Section 1.1 of the Agreement is amended to change the
reference to “October 1, 2005” to “November 1, 2005.”

 

The first sentence of Section 1.2 of the Agreement is amended to read in its
entirety as follows:

 

“1.2 The Revolving Credit Note shall mature on November 1, 2005, and the balance
from time to time outstanding shall bear interest at a per annum rate equal to
the Bank’s Prime Rate (as defined below), plus the applicable margin, as
determined by reference to the appropriate columns in the pricing matrix
attached to this Agreement as Schedule 1.2.”

 

The Revolving Credit Note is amended to extend the maturity date of the
Revolving Credit Note to November 1, 2005.

 

Company hereby represents and warrants that, after giving effect to the
amendments contained herein (a) execution, delivery and performance of this
Amendment and any other documents and instrument required under this Amendment
or the Agreement are within Company’s corporate powers, have been duly
authorized, are not in contravention of law or the terms of Company’s Articles
of Incorporation or Bylaws, and do not require the consent or approve of any
governmental body, agency, or authority; and this Amendment and any other
documents and instruments required under this Amendment or the Agreement, will
be valid and binding in accordance with their terms; (b) the continuing
representations and warranties of Company set forth in Sections 3.1 through 3.4
and 3.6 through 3.15 of the Agreement are true and correct on and as of the date
hereof with the same force and effect as made on and as of the date hereof;
(c) the continuing representations and warranties of Company set forth in
Section 3.5 of the Agreement are true and correct as of the date hereof with
respect to the most recent financial statements furnished to the Bank by Company
in accordance with Section 4.1 of the Agreement; and (d) no event of default, or
condition or event which, with the giving of notice or the running of time, or
both, would constitute an event of default under the Agreement, has occurred and
is continuing as of the date hereof.

 

This Amendment shall be effective upon (a) execution of this Amendment by
Company and Bank and (b) execution by BSST LLC of the attached Acknowledgment.

 

Except as modified hereby, all of the terms and conditions of the Agreement and
the Revolving Credit Note shall remain in full force and effect.



--------------------------------------------------------------------------------

WITNESS the due execution hereof on the day and year first above written.

 

COMERICA BANK       AMERIGON INCORPORATED By:  

/s/ STEVE J. MCCORMACK

      By:  

/s/ BARRY STEELE

Its:

 

Vice President

     

Its:

 

Chief Financial Officer

 

ACKNOWLEDGMENT

 

BSST LLC hereby acknowledges that the Guaranty dated November 14, 2002 in favor
of Comerica Bank with respect to the obligations of Amerigon Incorporated
remains in full force and effect in accordance with its terms and that BSST
LLC’s obligations thereunder are not subject to any defense, offset or
counterclaim.

 

BSST LLC By:  

/s/ SADNY F. GROUF

Its:

 

Chief Financial Officer

Dated: September 29, 2005